DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by SUZUKI (US 20140270692 A1).
Regarding claim1, Suzuki discloses a device, comprising:
a processing system including a processor; and
[0093] The information processing device 3 performs an information process to be performed on the information processing system 1, such as a process of producing an image. In the present embodiment, the information processing device 3 includes a CPU (control unit) 5 and a memory 6
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:

obtaining user feedback in response to a playback of content during a first timeframe of the playback of the content, wherein the content includes a panoramic video; and
[0128] FIG. 9 shows an example of a comment output period. As shown in FIG. 9, the output period may be set as a period that starts a predetermined amount of time before the comment input time point (the playback time point indicated by input time information) and ends upon passage of a predetermined output time, for example. 
see also Fig. 30 for steps 1 and 2, [0275] In step S2, the CPU 5 obtains operation data from the terminal device 2, and determines whether there is an input of additional information (comment) based on the operation data. Fig 33 for step 31, fig. 33
obtaining guidance information based on the user feedback, wherein the guidance information is associated with a second timeframe in the playback of the content, and
Fig. 30 for loop of steps S1 to S6. any repetition of steps S1 to S6 is considered as “guidance information”
wherein the second timeframe is subsequent to the first timeframe in the playback of the content.
Fig. 30 for the time associated to the loop of steps S1 to S6. 

 the device of claim 1, wherein the device includes a headset, a mobile phone, or a tablet.
[0089] In the information processing system 1, in response to an input made on the terminal device 2

Regarding claim 3, Suzuki discloses the device of claim 1, wherein the operations further comprise:
obtaining an input responsive to a determination that a guidance feature is enabled with respect to the content, wherein the input includes a timestamp associated with the playback of the content, and wherein the guidance information is further based on the input.
[0128] FIG. 9 shows an example of a comment output period. As shown in FIG. 9, the output period may be set as a period that starts a predetermined amount of time before the comment input time point (the playback time point indicated by input time information) and ends upon passage of a predetermined output time, for example. 
see also Fig. 30 for steps 1 and 2, [0275] In step S2, the CPU 5 obtains operation data from the terminal device 2, and determines whether there is an input of additional information (comment) based on the operation data. Fig 33 for step 31, fig. 33

Regarding claim 4, Suzuki discloses the device of claim 1, wherein the operations further comprise:
obtaining an input responsive to a determination that a guidance feature is enabled with respect to the content, wherein the input includes a specification of a current viewing direction, and wherein the guidance information is further based on the input.
[0135] Note that where the viewpoint of a panoramic video moves over time as in the present embodiment, each object appearing in the panoramic video moves in the opposite direction to the viewpoint moving direction on the panoramic image. Therefore, in such a case, the information processing system 1 may display additional information while moving additional information following the movement of an object associated with the additional information. Note that an "object associated with additional information" is an object that is displayed at the input position at the input time point, in other words, an object arranged at a position that is identified by the input range information at the input time point.
or
[0346] Note that where a comment is output on the condition that the object to which the comment is added is included within the display range, as in the first embodiment, the direction condition may be determined based on the relationship between the display range determined by the viewing direction controlled by the user and a direction identified by the direction information. That is, the information processing system 1 may determine whether the direction condition is satisfied based on whether the display range overlaps a range specified in the direction condition. Then, it is possible to turn on and off the output of the additional information (a comment) based on whether the object corresponding to the direction condition (the object to which the comment is added) is included within the display range.

 the device of claim 1, wherein the operations further comprise:
obtaining an input responsive to a determination that a guidance feature is enabled with respect to the content, wherein the input includes an indication of a scene in the content that is of interest, an object in the content that is of interest, a region in the content that is of interest, or a combination thereof, and wherein the guidance information is further based on the input.
[0346] Note that where a comment is output on the condition that the object to which the comment is added is included within the display range, as in the first embodiment, the direction condition may be determined based on the relationship between the display range determined by the viewing direction controlled by the user and a direction identified by the direction information. That is, the information processing system 1 may determine whether the direction condition is satisfied based on whether the display range overlaps a range specified in the direction condition. Then, it is possible to turn on and off the output of the additional information (a comment) based on whether the object corresponding to the direction condition (the object to which the comment is added) is included within the display range.

Regarding claim 6, Suzuki discloses the device of claim 1, wherein the operations further comprise:
obtaining an input responsive to a determination that a guidance feature is enabled with respect to the content, wherein the input includes an indication of a scene in the content that is not of interest, an object in the content that is not of interest, a region in the content that is not of interest, or a combination thereof, and wherein the guidance information is further based on the input.
[0205] for in FIG. 23, for an object within the current display range, an image 54 representing the display frequency (degree of attention) of the object determined based on history information is displayed as history-related information. Note that as shown in FIG. 23, the image 54 representing history-related information is displayed while being associated with a position (range) of the object associated with the history-related information. As the image 54 is presented, a user can know how much attention the object was drawing when other users played the panoramic video.

Regarding claim 7, Suzuki discloses the device of claim 1, wherein the operations further comprise:
obtaining an input responsive to a determination that a guidance feature is enabled with respect to the content, wherein the input includes an indication of a selected camera, a selected microphone, or a combination thereof, that was used to capture the content, and wherein the guidance information is further based on the input.
[0108] Referring to FIGS. 4 and 5, a method by which a user inputs additional information ( comment) will be described. While a panoramic video is played, the information processing system 1 accepts an input of a comment on the panoramic video displayed on the terminal device 2. FIG. 4 shows an example of an operation for a user to input a comment. In the present embodiment, the information processing system 1 accepts an input (touch input) on the screen (on the touch panel 12) where a panoramic 

Regarding claim 8, Suzuki discloses the device of claim 1, wherein the operations further comprise:
obtaining an input responsive to a determination that a guidance feature is enabled with respect to the content, wherein the input includes a specification of a capability of the device, and wherein the guidance information is further based on the input.
[0346] Note that where a comment is output on the condition that the object to which the comment is added is included within the display range, as in the first embodiment, the direction condition may be determined based on the relationship between the display range determined by the viewing direction controlled by the user and a direction identified by the direction information. That is, the information processing system 1 may determine whether the direction condition is satisfied based on whether the display range overlaps a range specified in the direction condition. Then, it is possible to turn on and off the output of the additional information (a comment) based on whether the object corresponding to the direction condition (the object to which the comment is added) is included within the display range.

 the device of claim 1, wherein the operations further comprise:
obtaining an input responsive to a determination that a guidance feature is enabled with respect to the content;
[0128] FIG. 9 shows an example of a comment output period. As shown in FIG. 9, the output period may be set as a period that starts a predetermined amount of time before the comment input time point (the playback time point indicated by input time information) and ends upon passage of a predetermined output time, for example. 
see also Fig. 30 for steps 1 and 2, [0275] In step S2, the CPU 5 obtains operation data from the terminal device 2, and determines whether there is an input of additional information (comment) based on the operation data. Fig 33 for step 31, fig. 33
determining a location of the device; and determining a time and a date,
wherein the input includes the location, the time, and the date.
[0159] Where the target can be set by an input made on the other input device as described above, another user different from the user using the terminal device 2 can set the target. For example, if another user inputs a "recommended location" as the target using another input device, it is possible to let the user of the terminal device 2 know of the "recommended location".

Allowable Subject Matter
Claims 14-20 allowed.
s 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422